1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      JOE SMITH,
4
                           Plaintiff,
5                                                          2:19-cv-00236-APG-VCF
      vs.                                                  ORDER
6     NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
7
                            Defendant.
8
            Before the Court is Defendants’ Motion for Enlargement of Time to File Dispositive Motions
9
     Pending Motion to Dismiss Discovery Violations (ECF NO. 26).
10
            No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
11
     authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
12
     fees, constitutes a consent to the granting of the motion. Here, it would seem as though Plaintiff has
13
     consented to the granting of the instant motion.
14
            Accordingly,
15
            IT IS HEREBY ORDERED that Defendants’ Motion for Enlargement of Time to File Dispositive
16
     Motions Pending Motion to Dismiss Discovery Violations (ECF NO. 26) is GRANTED. The time to file
17
     dispositive motions is extended to 30 days after the Court’s decision on the pending Defendants’
18
     forthcoming Motion to Dismiss for Discovery Violations (ECF No. 27).
19
            DATED this 27th day of May, 2021.
20
                                                                 _________________________
21                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25
